Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

The pending claims 1-24 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 and 7/31/2019 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-18, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (U.S. Pat. Pub. 2016/0364487) from IDS in view of Glover et al. (U.S. Pat. Pub. 2016/0188684).

Referring to claim 1, Bhat et al. teaches a user device comprising: 
memory including a search application (software or computer instructions can be embodied in any non-transitory computer-readable medium, see Bhat et al., Para. 82); and 
a processing unit configured to execute the search application (storage device for a processing circuit can store data and components that are executable by the one or more processors of the processing circuit, see Bhat et al., Para. 82), wherein executing the search application causes the processing unit to: 
receive a user search query (the search component 119 can obtain a search query from a user of the client device 106, see Bhat et al., Para. 55); 
send the user search query to a plurality of target applications included in the memory (the search component 119 can provide a communication key to the search interface component 123. As discussed above, the search interface component 123 can authenticate the Bhat et al., Para. 57); 
receive a set of search results from each of the target applications (the search component 119 can then obtain one or more search results from the search interface component 123. The search results can represent application content 126 that corresponds to the search result, see Bhat et al., Para. 58, the search interface component 123 receiving a search query from the search component 119 and providing the search component 119 with search results, see Bhat et al., Para. 59), wherein each search result includes application state access data configured to access an application state of the target application associated with the search result (the rendered search result can include a preview or a brief summary of the corresponding application content 126, see Bhat et al., Para. 42, search results can identify the particular application content 126 that corresponds to the search query. In addition, the search results can identify the applications 116 to which the application content 126 correspond. The search result can also represent metadata for the application 116, such as a file's name, creator, and creation data, see Bhat et al., Para. 73); 
detect user selection of one of the displayed search results (as shown at step 423, the search interface component 123 can then determine whether the user of the client device 106 has selected one of the search results, see Bhat et al., Para. 74); 
send the application state access data associated with the selected search result to the target application associated with the selected search result (if the user selected a search result, the search interface component 123 can move to step 426 and retrieve the application content 126 that corresponds to the selected search result. In some examples, the search Bhat et al., Para. 75, search result can identify the particular application content 126 as well as the application 116 to which the application content 126 corresponds, see Bhat et al., Para. 64); and 
display the application state accessed using the application state access data (The search component 119 can also generate one or more user interfaces that can facilitate user interactions, see Bhat et al., Para. 23, search result can identify the particular application content 126 as well as the application 116 to which the application content 126 corresponds, see Bhat et al., Para. 64. After the search interface component 123 has obtained the application content 126, the search interface component 123 can move to step 429 and provide the retrieved content to the search component 119, see Bhat et al., Para. 76).
However, Bhat et al. does not explicitly teach 
rank the search results; 
display the ranked search results.
Glover et al. teaches 
rank the search results (The search module 310 may be configured to receive a query wrapper 210 and generate ranked preliminary results 222 based on data included in the search data store 330, see Glover et al., Para. 39. The result score 226 associated with an application state record 340 may indicate the relevance of the application state record 340 to the search query 212, see Glover et al., Para. 42. The set processing module 804 may score the application Glover et al., Para. 96); 
display the ranked search results (A preliminary set of search results (hereafter "preliminary set") may be a set of search results that are ranked in an order for display in a search engine results page, see Glover et al., Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bhat et al., to have rank the search results; display the ranked search results, as taught by Glover et al., to have techniques to have arisen to connect users of these devices to relevant application and web content (Glover et al., Para. 03).

As to claim 2, Bhat et al. teaches Bhat et al. teaches the processing unit is configured to install the target applications in the memory (the search component 119 can be a component of an application, such as an application widget, that is installed in the client device 106, see Bhat et al., Para. 23, software or computer instructions can be embodied in any non-transitory computer-readable medium, see Bhat et al., Para. 82), and wherein executing the search application causes the processing unit to build a list of the target applications included in the memory prior to sending the user search query to the plurality of target applications (the search interface component 123 can determine which applications 116 the search interface component 123 can query during a search or indexing operation, see Bhat et al., Para. 31).

Bhat et al. as modified teaches a first set of search results associated with a first target application is personalized by the first target application based on a user's interactions with the first target application (The user device 200 may include a global positioning system (GPS) receiver that generates the geo-location data 206 transmitted in the query wrapper 210, see Glover et al., Para. 41, if the query analysis module 800 detects a query-specified location, the set generation module 802 uses the query-specified location as the search location. In some examples, the set generation module 802 uses the geo-location of the user device 200 as the search location (e.g., to filter application state records 340 based on location), see Glover et al., Para. 95), and wherein a second set of search results associated with a second target application is not personalized by the second target application based on the user's interactions with the second target application (The query analysis module 800 may perform various analysis operations on the received search query 212, which may include, but are not limited to, tokenization of the search query 212, filtering of the search query 212, see Glover et al., Para. 93).

As to claim 4, Bhat et al. as modified teaches wherein executing the search application causes the processing unit to send user-specific data to a first target application, and wherein the set of search results associated with the first target application is personalized by the first target application based on the received user-specific data (The user device 200 may include a global positioning system (GPS) receiver that generates the geo-location data 206 transmitted in the query wrapper 210, see Glover et al., Para. 41, if the query analysis module 800 detects a query-specified location, the set generation module 802 uses the query-specified location as Glover et al., Para. 95).

As to claim 5, Bhat et al. as modified teaches executing the search application causes the processing unit to rank the search results based on the user search query (The search module 310 may be configured to receive a query wrapper 210 and generate ranked preliminary results 222 based on data included in the search data store 330, see Glover et al., Para. 39. The result score 226 associated with an application state record 340 may indicate the relevance of the application state record 340 to the search query 212, see Glover et al., Para. 42).

As to claim 6, Bhat et al. as modified teaches each search result includes search metadata for the application state accessed by the associated application state access data (The rendered search result can represent metadata for the application content 126 that corresponds to the search result, such as a file's name, creator, and creation date, see Bhat et al., Para. 42), and wherein executing the search application causes the processing unit to rank the search results based on the user search query and the search metadata associated with the search results (The set processing module 804 may generate a result score 226 for an application state record 340 based on at least one of the record scoring features, the query scoring features, and the record-query scoring features, see Glover et al., Para. 100, Para. 99 

As to claim 8, Bhat et al. as modified teaches a first plurality of received search results each include application state access data configured to access local content stored in the memory, and wherein a second plurality of received search results each include application state access data configured to access remote content (the once the search interface component 123 obtains a search result, the search interface component 123 can store the search result in a cache in which the search result is stored for a configurable amount of time. If the search component 119 submits a search query that is the same or similar to the search query for a cached search result, the search interface component 123 can retrieve the cached search result and provide the cached search result to the search component 119, see Bhat et al., Para. 41, the search interface component 123 transfers the requested application content 126 to the search component 119, the search interface component 123 can also cache the application content 126 for later use. In these examples, the search interface component 123 can store the retrieved application content 126 in a cache for a configurable amount of time, see Bhat et al., Para. 48).

As to claim 10, Bhat et al. as modified teaches each search result includes display data and formatting data, wherein the display data includes text associated with the search result, wherein the formatting data indicates a display format for the search result, and wherein executing the search application causes the processing unit to display the ranked search results Glover et al., Para. 54).

As to claim 11, Bhat et al. as modified teaches
transmit, to a remote search system, the user search query (The search system 300 may include a search module 310, a consolidation module 320, and a search data store 33 0. …The search system 300 may be configured to receive a query wrapper 210 (including a search query 212) from a user device 200, see Glover et al., Para. 28) and a list of the target applications (A search query 212 may be directed to retrieving a list of links to application functionality or application states, see Glover et al., Para. 40); 
receive additional search results from the remote search system for applications that are not included in the memory (the data sources 130 may be sources of data, which the search system 300 (e.g., the search module 310) may use to generate and update the search data store 330 and entity data store 420. The data retrieved from the data sources 130 can include any type of data related to application functionality and/or application states… application state records 340 and entity records 430 may be created and updated based on data retrieved from the data sources 130, see Glover et al., Para. 66); 
Glover et al., Para. 39. The result score 226 associated with an application state record 340 may indicate the relevance of the application state record 340 to the search query 212, see Glover et al., Para. 42. The set processing module 804 may score the application state records 340 in the consideration set 810 in order to generate a set of ranked preliminary results 222, see Glover et al., Para. 96); and 
display the ranked additional search results along with the ranked search results received from the target applications (A preliminary set of search results (hereafter "preliminary set") may be a set of search results that are ranked in an order for display in a search engine results page, see Glover et al., Para. 23).

As to claim 12, Bhat et al. as modified teaches selecting a subset of the search results (search component 119 to select one or more of the search results and request to access the corresponding data, see Bhat et al., Para. 43); and send the subset of the search results to a remote search system (The search system 300 may include a search module 310, a consolidation module 320, and a search data store 33 0. …The search system 300 may be configured to receive a query wrapper 210 (including a search query 212) from a user device 200, see Glover et al., Para. 28) for indexing (the applications 116 provide search results to the search interface component 123, the search interface component 123 can store information from the search results in the search index….the search interface component 123 can maintain Bhat et al., Para. 40).

Referring to claim 13, Bhat et al. teaches a non-transitory computer-readable medium (non-transitory computer-readable medium, see Bhat et al., Para. 82) comprising computer-executable instructions, the computer-executable instructions causing a processing unit of a user device to, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 14 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 22 is rejected under the same rationale as stated in the claim 10 rejection.

Claim 23 is rejected under the same rationale as stated in the claim 11 rejection.

Claim 24 is rejected under the same rationale as stated in the claim 12 rejection.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (U.S. Pat. Pub. 2016/0364487) from IDS in view of Glover et al. (U.S. Pat. Pub. 2016/0188684) as applied to claims 1-6, 8, 10-18, 20 and 22-24 above, and in further view of Ben-Tzur (U.S. Pat. No. 9,626,158).

As to claim 7, Bhat et al. as modified does not explicitly teach ranking the target applications based on a user's historic usage of the target applications; and display the ranked search results based on the ranking of the target applications.
However, Ben-Tzur teaches 
ranking the target applications based on a user's historic usage of the target applications (The canonical entity 252 may also include various metrics, such as a popularity score. This popularity score may be based on how popular the described entity is from the various data sources relied upon and may include information about how frequently the entity is selected when presented to the user, see Col. 15,lines 32-37, trending popularity may be used as a signal to rank the display of apps, with trending apps moved higher up in a results list, see Ben-Tzur, Col. 24, lines 47-49); and display the ranked search results based on the ranking of the target Ben-Tzur, Col. 24, lines 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bhat et al.as modified, to have ranking the target applications based on a user's historic usage of the target applications; and display the ranked search results based on the ranking of the target applications, as taught by Ben-Tzur, to provide a better user experience (Ben-Tzur, Col. 5, lines 35-36).

Claim 19 is rejected under the same rationale as stated in the claim 7 rejection.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (U.S. Pat. Pub. 2016/0364487) from IDS in view of Glover et al. (U.S. Pat. Pub. 2016/0188684) as applied to claims 1-6, 8, 10-18, 20 and 22-24 above, and in further view of Adoc, Jr. et al. (U.S. Pat. No. 9,244,994).

As to claim 9, Bhat et al. as modified does not explicitly teach the format of the received application state access data is set by the respective target application that generated the application state access data.
However, Adoc, Jr. et al. teaches the format of the received application state access data is set by the respective target application that generated the application state access data  (The application 233 can generate application state information 241 by utilizing a software library having an application programming interface (API) provided by and/or associated with Adoc, Jr. et al., Col. 7, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bhat et al.as modified, to have the format of the received application state access data is set by the respective target application that generated the application state access data, as taught by Adoc, Jr. et al., to avoid synchronization conflicts (Adoc, Jr. et al., Col. 1, lines 12-13).

Claim 21 is rejected under the same rationale as stated in the claim 9 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAU SHYA MENG/Primary Examiner, Art Unit 2168